Exhibit 10.8

GOLDMAN, SACHS & CO. | 200 WEST STREET | NEW YORK, NEW YORK 10282-2198 |TEL:
(212) 902-1000

June 24, 2011

 

To:

  NuVasive, Inc.   7475 Lusk Blvd   San Diego, CA 92121

Attention:

  Chief Financial Officer

Telephone No.:

  858-909-1800

Facsimile No.:

  858-909-2000

Re: Additional Warrants (Reference No. SDB4165059085)

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by NuVasive, Inc. (“Company”) to
Goldman, Sachs & Co. (“Bank”) on the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below. This Confirmation shall replace
any previous agreements and serve as the final documentation for this
Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. The Transaction shall be
a Warrant Transaction, which shall be considered a Share Option Transaction
within the meaning set forth in, and for purposes of, the Equity Definitions.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Bank and
Company as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall supplement, form a part of, and be subject to an
agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as if
Bank and Company had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law) on the Trade Date. In the event of any inconsistency between
provisions of that Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction to which this Confirmation relates.
The parties hereby agree that no Transaction other than the Transaction to which
this Confirmation relates shall be governed by the Agreement. For the avoidance
of doubt, the Transaction shall not constitute a “Transaction” as defined in any
ISDA Master Agreement currently existing or entered into from time to time
between Bank and Company.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms:

  

Trade Date:

   June 24, 2011

Warrants:

   Equity call warrants, each giving the holder the right to purchase one
Underlying Share at the Strike Price, subject to the Settlement Terms set forth
below. For the purposes of the Equity Definitions, each reference to a Warrant
herein shall be deemed to be a reference to a Call Option.

Warrant Style:

   European



--------------------------------------------------------------------------------

Seller:

   Company

Buyer:

   Bank

Shares:

   The shares of common stock of Company, par value USD 0.001 per Share
(Exchange symbol “NUVA”)

Underlying Shares:

   The shares of Series A Participating Preferred Stock of Company, par value
USD 0.001 per Share, which will have the rights and preferences, including the
conversion, dividend, liquidation and voting rights, as described in Annex A
hereto, and which will be governed by the certificate of designations therefor
(the “Certificate of Designations”). On the Premium Payment Date, the
Certificate of Designations shall supersede and replace such description in its
entirety. Company hereby covenants and agrees with Bank that Company shall not
issue any Underlying Shares except under, and as contemplated by, this
Confirmation.    For purposes of the Transaction, each reference to “Share” or
“Shares” in Sections 1.20(a), 1.27, 2.1(c), 2.3(a)(ii), 9.4, 9.5, 9.7, 9.8, 9.9,
9.11, 9.12 and 10.5 of the Equity Definitions shall be read as a reference to
“Underlying Share” or “Underlying Shares,” as the context requires, and each
reference to “Share” or “Shares” in Sections 1.16, 11.2, 12.1(b), 12.1(f),
12.1(g), 12.1(h), 12.1(n), 12.2(e), 12.3(d), 12.4(b), 12.4(c), 12.6(a)(i),
12.6(a)(ii), 12.9(ii) and 13.4(c) of the Equity Definitions shall be read as a
reference to “Share or Underlying Share” or “Shares or Underlying Shares,” as
the context requires.

Number of Warrants:

   31,151, subject to adjustment as provided herein.

Warrant Entitlement:

   One Underlying Share per Warrant

Strike Price:

   USD 988.51, which is equal to the product of USD 49.4253 and the Conversion
Rate (as defined in the Certificate of Designations)

Premium:

   USD 3,123,750

Premium Payment Date:

   June 28, 2011

Exchange:

   The NASDAQ Global Select Market

Related Exchange(s):

   All Exchanges

Procedures for Exercise:

  

Expiration Time:

   The Valuation Time

Expiration Date(s):

   Each Scheduled Trading Day during the period from and including the First
Expiration Date to and including the 80th Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall make adjustments, if
applicable, to the Daily Number

 

2



--------------------------------------------------------------------------------

   of Warrants or shall reduce such Daily Number of Warrants to zero for which
such day shall be an Expiration Date and shall designate a Scheduled Trading Day
or a number of Scheduled Trading Days as the Expiration Date(s) for the
remaining Daily Number of Warrants or a portion thereof for the originally
scheduled Expiration Date; and provided further that if such Expiration Date has
not occurred pursuant to this clause as of the eighth Scheduled Trading Day
following the last scheduled Expiration Date under this Transaction, the
Calculation Agent shall have the right to declare such Scheduled Trading Day to
be the final Expiration Date and the Calculation Agent shall determine its good
faith estimate of the fair market value for the Shares as of the Valuation Time
on that eighth Scheduled Trading Day or on any subsequent Scheduled Trading Day,
as the Calculation Agent shall determine using commercially reasonable means.

First Expiration Date:

   September 29, 2017 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.

Daily Number of Warrants:

   For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Date(s)”.

Automatic Exercise:

   Applicable; and means that a number of Warrants for each Expiration Date
equal to the Daily Number of Warrants (as adjusted pursuant to the terms hereof)
for such Expiration Date will be deemed to be automatically exercised; provided
that “In-the-Money” means that the Settlement Price for such Expiration Date
exceeds the Strike Price for such Expiration Date; and provided further that all
references in Section 3.4(b) of the Equity Definitions to “Physical Settlement”
shall be read as references to “Net Share Settlement”.

Market Disruption Event:

   Section 6.3(a)(ii) of the Equity Definitions is hereby amended (A) by
replacing clause (ii) in its entirety with “(ii) an Exchange Disruption, or” and
inserting immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.” and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”    Section 6.3(d) of the Equity Definitions is hereby
amended by deleting the remainder of the provision following the term “Scheduled
Closing Time” in the fourth line thereof.

Regulatory Disruption:

   Any event that Bank, based upon advice of counsel, determines makes it
appropriate with regard to any legal, regulatory or self-regulatory requirements
or related policies and procedures, for Bank to refrain from or decrease any
market activity in connection with the Transaction. Bank shall notify Issuer as
soon as reasonably practicable that a Regulatory Disruption has occurred and the
Expiration Dates affected by it.

 

3



--------------------------------------------------------------------------------

Valuation:

  

Valuation Time:

   Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.

Valuation Date:

   Each Exercise Date.

Settlement Terms:

  

Settlement Method Election:

   Applicable; provided that:   

(i)       references to “Physical Settlement” in Section 7.1 of the Equity
Definitions shall be replaced with references to “Net Share Settlement”;

  

(ii)      Company may elect Cash Settlement only if, on or prior to the
Settlement Method Election Date, (x) Company delivers written notice to Bank
stating that Company has elected that Cash Settlement apply and specifying the
Expiration Dates to which such election applies and the percentage of Company’s
settlement obligations, which percentage shall be greater than 0% and less than
or equal to 100%, that shall be settled in cash (the “Cash Percentage”), and (y)
Bank delivers written consent to such election by Company by the second
Scheduled Trading Day immediately following the date on which such notice is
delivered by Company, which consent will not be unreasonably withheld or
delayed;

  

(iii)    Company may elect Cash Settlement only if Company represents and
warrants to Bank in writing that on the date of such election that (A) Company
is not in possession of any material non-public information regarding Company or
its securities, (B) Company is electing Cash Settlement in good faith and not as
part of a plan or scheme to evade compliance with the federal securities laws,
and (C) the assets of Company at their fair valuation exceed the liabilities of
Company (including contingent liabilities), the capital of Company is adequate
to conduct the business of Company, and Company has the ability to pay its debts
and obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature; and

  

(iii)    such Settlement Method Election shall apply to the Expiration Dates
specified in such notice (or, if none are specified, all Expiration Dates).

   At any time prior to making a Settlement Method Election, Company may,
without the consent of Bank, amend this Confirmation by notice to Bank to
eliminate Company’s right to elect Cash Settlement.

 

4



--------------------------------------------------------------------------------

   Notwithstanding the foregoing, in refusing to grant its consent with respect
to Company’s Cash Settlement election, in addition to other reasons, Bank may
refuse such grant if Bank notifies Company that, in the reasonable judgment of
Bank, the election of Cash Settlement or any purchases of Shares that Bank (or
its affiliates) might make in connection therewith, based upon the advice of
counsel, would raise material risks under applicable securities laws.

Electing Party:

   Company

Settlement Method Election Date:

   The third Scheduled Trading Day immediately preceding the First Expiration
Date.

Default Settlement Method:

   Net Share Settlement

Cash Percentage:

   0%; provided, however, that if Company (i) validly delivers notice of Cash
Settlement hereunder and (ii) in such notice validly elects a Cash Percentage
greater than 0% and less than or equal to 100%, the Cash Percentage shall equal
to the percentage specified as such in such notice.

Net Share Settlement:

   On the relevant Settlement Date, Company shall deliver to Bank the Share
Delivery Quantity of Underlying Shares for such Settlement Date to the account
specified hereto free of payment through the Clearance System or in such other
manner as the parties may agree.

Share Delivery Quantity:

   For any Settlement Date, a number of Underlying Shares, as calculated by the
Calculation Agent, equal to the product of (i) one minus the Cash Percentage,
expressed as a fraction, and (ii) the Net Share Settlement Amount for such
Settlement Date divided by the Settlement Price on the Valuation Date in respect
of such Settlement Date, rounded down to the nearest whole number (for any
Settlement Date, the fraction of an Underlying Share eliminated by such
rounding, the “Share Fraction” for such Settlement Date).

Fractional Share Amount:

   An amount of cash in USD equal to the product of (i) the Share Fraction for
such Settlement Date and (ii) the Settlement Price on the Valuation Date for
such Settlement Date.

Net Share Settlement Amount:

   For any Settlement Date, an amount equal to the product of (i) the Number of
Warrants exercised or deemed to be exercised on the relevant Exercise Date, (ii)
the Strike Price Differential for such Settlement Date and (iii) the Warrant
Entitlement.

Cash Settlement:

   If Cash Settlement is applicable, then, on the relevant Settlement Date,
Company shall (i) pay to Bank an amount of cash in USD equal to sum of (A) the
product of (x) the Cash Percentage and (y) the Net Share Settlement Amount for
such Settlement Date and (B) the Fractional Share Amount, if any, for such
Settlement Date and (ii) deliver to Bank a number of Underlying Shares equal to
the Share Delivery Quantity for such Settlement Date to the account specified
hereto free of payment through the Clearance System or in such other manner as
the parties may agree. The provisions opposite Net Share Settlement above shall
apply to any Underlying Shares delivered pursuant to clause (ii) of the
immediately preceding sentence.

 

5



--------------------------------------------------------------------------------

Settlement Price:

   For any Valuation Date, the product of the Conversion Rate (as defined in the
Certificate of Designations) and the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page NUVA.UQ <equity>
AQR (or any successor thereto) in respect of the period from the scheduled
opening time of the Exchange to the Scheduled Closing Time on such Valuation
Date (or if such volume-weighted average price is unavailable or is, in the
Calculation Agent’s reasonable discretion, erroneous, the market value of one
Share on such Valuation Date, as determined by the Calculation Agent using a
volume-weighted methodology). Notwithstanding the foregoing, if (i) any
Expiration Date is a Disrupted Day and (ii) the Calculation Agent determines
that such Expiration Date shall be an Expiration Date for fewer than the Daily
Number of Warrants, as described above, then the Settlement Price for the
relevant Valuation Date shall be the product of the Conversion Rate (as defined
in the Certificate of Designations) and the volume-weighted average price per
Share on such Valuation Date on the Exchange, as determined by the Calculation
Agent based on such sources as it deems appropriate using a volume-weighted
methodology, for the portion of such Valuation Date for which the Calculation
Agent determines there is no Market Disruption Event.

Settlement Date(s):

   As determined in reference to Section 9.4 of the Equity Definitions, subject
to Section 9(k)(i) hereof. Other Applicable Provisions:    The provisions of
Sections 9.9, 9.11, 9.12 and 10.5 of the Equity Definitions will be applicable,
as if Physical Settlement were applicable, except that (i) Section 9.9 of the
Equity Definitions shall be amended by replacing the word “party” in the second
line thereof with the word “Seller” and deleting the remainder of the provision
and (ii) Section 10.5 shall be amended by replacing the word “party” in the
third line thereof with the word “Buyer” and deleting the remainder of the
provision. Representation and Agreement:    Notwithstanding Section 9.11 of the
Equity Definitions and subject to Sections 9(k) and 9(m) of this Confirmation,
the parties acknowledge that any Underlying Shares delivered to Bank may be,
upon delivery, subject to restrictions and limitations arising from Company’s
status as issuer of the Underlying Shares under applicable securities laws.

3. Additional Terms applicable to the Transaction:

Adjustments applicable to the Warrants:

Method of Adjustment:

   Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement.
Notwithstanding the foregoing, any dividends or distributions on the Shares or
the Underlying Shares, whether or not extraordinary, shall be governed by
Section 9(f) of this Confirmation in lieu of Article 10 or Section 11.2(c) of
the Equity Definitions.

 

6



--------------------------------------------------------------------------------

Extraordinary Events applicable to the Transaction:

New Shares:

   Section 12.1(i) of the Equity Definitions is hereby amended by deleting the
text in clause (i) in its entirety and replacing it with the phrase “publicly
quoted, traded or listed on any of the New York Stock Exchange, The NASDAQ
Global Select Market or The NASDAQ Global Market (or their respective
successors)”.

Consequence of Merger Events:

  

Merger Event:

   Applicable: provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and Additional Termination
Event under Section 9(h)(ii)(A) of this Confirmation, Bank may elect, in its
commercially reasonable judgment, whether the provisions of Section 12.1(b) of
the Equity Definitions or Section 9(h)(ii)(A) will apply.

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination)

Share-for-Combined:

   Component Adjustment (Calculation Agent Determination)

Consequence of Tender Offers:

  

Tender Offer:

   Applicable; provided however that if an event occurs that constitutes both a
Tender Offer under Section 12.1(d) of the Equity Definitions and Additional
Termination Event under Section 9(h)(ii)(C) of this Confirmation, Bank may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.3 of the Equity Definitions or Section 9(h)(ii)(C) will apply.

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Modified Calculation Agent Adjustment

Share-for-Combined:

   Modified Calculation Agent Adjustment

Modified Calculation

  

Agent Adjustment:

   If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with Section
12.2(e)(i) of the Equity Definitions would result in Issuer being different from
the issuer of the Shares or the Underlying Shares, then with respect to such
Merger Event, as a condition precedent to the adjustments contemplated in
Section 12.2(e)(i) of the Equity Definitions, Issuer and the issuer of the
Shares or the Underlying Shares shall, prior to the Merger Date, have entered
into such documentation containing representations, warranties and agreements
relating to securities law and other issues as requested by Bank that Bank has
determined, in its commercially reasonable discretion, to be

 

7



--------------------------------------------------------------------------------

   reasonably necessary or appropriate to allow Bank to continue as a party to
the Transaction, as adjusted under Section 12.2(e)(i) of the Equity Definitions,
and to preserve its hedging or hedge unwind activities in connection with the
Transaction in a manner compliant with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Bank, and if such conditions are not met or if the Calculation Agent
determines that no adjustment that it could make under Section 12.2(e)(i) of the
Equity Definitions will produce a commercially reasonable result, then the
consequences set forth in Section 12.2(e)(ii) of the Equity Definitions shall
apply.

Reference Markets:

   For the avoidance of doubt, and without limiting the generality of the
foregoing provisions, any adjustment effected by the Calculation Agent pursuant
to Section 12.2(e) and/or Section 12.3(d) of the Equity Definitions may be
determined by reference to the adjustment(s) made in respect of Merger Events or
Tender Offers, as the case may be, in the convertible bond market.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:

  

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (w) adding the words “(including, for the avoidance of doubt
and without limitation, adoption or promulgation of new regulations authorized
or mandated by existing statute)” after the word “regulation” in the second line
thereof, (x) adding the words “or any Hedge Positions” after the word “Shares”
in the clause (X) thereof and (y) adding the words “, or holding, acquiring or
disposing of Shares or any Hedge Positions relating,” after the word
“obligations” in clause (Y) thereof.    The parties agree that, for purposes of
Section 12.9(a)(ii) of the Equity Definitions, “any applicable law or
regulation” shall include the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, any rules and regulations promulgated thereunder and any
similar law or regulation, and the consequences specified in Section 12.9(b)(i)
of the Equity Definitions shall apply to any Change in Law arising from any such
act, rule or regulation.

Failure to Deliver:

   Not Applicable

Insolvency Filing:

   Applicable

 

8



--------------------------------------------------------------------------------

Hedging Disruption:

   Applicable; provided that:   

(i)       Section 12.9(a)(v) of the Equity Definitions is hereby amended by
inserting the following two phrases at the end of such Section:

  

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include stock price and volatility risk. And, for the further avoidance of
doubt, any such transactions or assets referred to in phrases (A) or (B) above
must be available on commercially reasonable pricing terms.”; and

  

(ii)      Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

Increased Cost of Hedging:

   Applicable

Loss of Stock Borrow:

   Applicable

Maximum Stock Loan Rate:

  

100 basis points.

Increased Cost of Stock Borrow:

   Applicable

Initial Stock Loan Rate:

  

25 basis points.

Hedging Party:

   Bank for all applicable Additional Disruption Events

Determining Party:

   Bank for all applicable Extraordinary Events; provided that Bank shall make
all determinations required pursuant to this Transaction, in a commercially
reasonable manner.

Non-Reliance:

   Applicable

Agreements and Acknowledgments

  

Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

Illegality:

   The parties agree that, for the avoidance of doubt, for purposes of Section
5(b)(i) of the Agreement, “any applicable law” shall include the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, any rules and regulations
promulgated thereunder and any similar law or regulation, without regard to
Section 739 of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 or any similar legal certainty provision in any legislation enacted, or
rule or regulation promulgated, on or after the Trade Date, and the consequences
specified in the Agreement, including without limitation, the consequences
specified in Section 6 of the Agreement, shall apply to any Illegality arising
from any such act, rule or regulation.

4. Calculation Agent:

   Bank; provided that (i) if an Event of Default as a result of Section
5(a)(vii) of the Agreement has occurred and is continuing with respect to Bank,
the Calculation Agent shall be a leading recognized dealer in equity derivatives
designated in good faith by Company for so long as such Event of Default is
continuing and (ii) Calculation Agent shall make all calculations, adjustments
and determinations required pursuant to this Transaction, in a commercially
reasonable manner.

 

9



--------------------------------------------------------------------------------

5. Account Details:

 

  (a) Account for payments to Company:

To be provided by Company.

Account for delivery of Underlying Shares from Company if settlements occur
through the Clearance System:

To be provided by Bank.

 

  (b) Account for payments to Bank:

Chase Manhattan Bank New York

For A/C Goldman, Sachs & Co.

A/C #930-1-011483

ABA: 021-000021

Account for delivery of Underlying Shares to Bank if settlements occur through
the Clearance System:

To be provided by Bank.

6. Offices:

The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.

The Office of Bank for the Transaction is: 200 West Street, New York, NY
10282-2198

7. Notices: For purposes of this Confirmation:

 

  (a) Address for notices or communications to Company:

NuVasive, Inc.

7475 Lusk Blvd

San Diego, CA 92121

Attention: Chief Financial Officer

  Telephone No.: 858-909-1800

  Facsimile No.: 858-909-2000

 

  (b) Address for notices or communications to Bank:

Bank notice information to follow:

Bank notice information to follow:

 

  To: Goldman, Sachs & Co.

    200 West Street

    New York, NY 10282-2198

  Attn: Serge Marquié,

    Equity Capital Markets

  Telephone: 212-902-9779

  Facsimile: 917-977-4253

  Email: marqse@am.ibd.gs.com

 

10



--------------------------------------------------------------------------------

With a copy to:

 

  Attention: Kevin Castellano, Equity Capital Markets

  Equity Capital Markets

  Telephone: +1-212-902-3511

  Facsimile: +1-212-256-4336

  Email: kevin.castellano@gs.com

And email notification to the following address:

Eq-derivs-notifications@am.ibd.gs.com

8. Representations, Warranties and Agreements of Company and Bank

 

  (a) The representations and warranties of Company set forth in Section 1(a) of
the Underwriting Agreement (the “Underwriting Agreement”) dated as of June 22,
2011 among Company, Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Goldman, Sachs & Co., as Representatives of the Underwriters (the
“Underwriters”), are true and correct and are hereby deemed to be repeated to
Bank as if set forth herein. Company hereby further represents and warrants to
Bank that on the Trade Date and the Premium Payment Date:

 

  (i) Company has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of this Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Company’s part; and this Confirmation has been duly and
validly executed and delivered by Company and constitutes its valid and binding
obligation, enforceable against Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.

 

  (ii) Neither the execution and delivery of this Confirmation nor the
incurrence or performance of obligations of Company hereunder will conflict with
or result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Company, or any applicable law or regulation, or any
order, writ, injunction or decree of any court or governmental authority or
agency applicable to the Company, or any agreement or instrument to which
Company or any of its subsidiaries is a party or by which Company or any of its
subsidiaries is bound or to which Company or any of its subsidiaries is subject,
or constitute a default under, or result in the creation of any lien under, any
such agreement or instrument.

 

  (iii) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required by Company in connection
with the execution, delivery or performance by Company of this Confirmation,
except such as have been obtained or made and such as may be required under the
Securities Act of 1933, as amended (the “Securities Act”) or state securities
laws.

 

  (iv)

In the event that the stockholder approvals described in Section 9(x) are
received, the Underlying Shares initially issuable upon exercise of the Warrants
by the net share settlement method (the “Warrant Shares”), and the Shares
initially issuable upon conversion of the Warrant Shares (the “Conversion
Shares”), will have been reserved for issuance by all required corporate action
of Company. The Warrant Shares and the

 

11



--------------------------------------------------------------------------------

 

Conversion Shares have been duly authorized and, when (i) in the case of the
Warrant Shares, the Warrant Shares are delivered against payment therefor (which
may include Net Share Settlement in lieu of cash) and otherwise as contemplated
by the terms of the Warrant following the exercise of the Warrant in accordance
with the terms and conditions of the Warrant and (ii) in the case of the
Conversion Shares, the Conversion Shares are delivered upon conversion of the
Warrant Shares in accordance with the certificate of designations for the
Conversion Shares, will be validly issued, fully-paid and non-assessable, and
the issuance of the Warrant Shares and the Conversion Shares will not be subject
to any preemptive or similar rights.

 

  (v) Company is not and will not be required to register as an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

 

  (vi) Company is an “eligible contract participant” (as such term is defined in
Section 1a(17) of the Commodity Exchange Act, as amended).

 

  (vii) During the period starting on the first Expiration Date and ending on
the last Expiration Date (the “Settlement Period”), neither Company nor any
“affiliate” or “affiliated purchaser” (each as defined in Rule 10b-18 (“Rule
10b-18”) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) shall directly or indirectly (including, without limitation, by means of
any cash-settled or other derivative instrument) purchase, offer to purchase,
place any bid or limit order that would effect a purchase of, or commence any
tender offer relating to, any Shares (or an equivalent interest, including a
unit of beneficial interest in a trust or limited partnership or a depository
share) or any security convertible into or exchangeable or exercisable for
Shares, except through Bank.

 

  (viii) Without limiting the generality of Section 13.1 of the Equity
Definitions, Company acknowledges that Bank is not making any representations or
warranties with respect to the treatment of the Transaction under FASB
Statements 128, 133 (as amended), 149 or 150, EITF Issue No. 00-19, 01-6 or 03-6
(or any successor issue statements) or under any accounting standards including
FASB’s Liabilities & Equity Project.

 

  (ix) Prior to the Trade Date, Company shall deliver to Bank a resolution of
Company’s board of directors authorizing the Transaction and such other
certificate or certificates as Bank shall reasonably request.

 

  (x) Company is not “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)).

 

  (xi) Company understands no obligations of Bank to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Bank or any governmental agency.

 

  (xii)

Company agrees that it (A) will not during the Settlement Period make, or permit
to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act) of any Merger Transaction or potential Merger Transaction unless
such public announcement is made prior to the opening or after the close of the
regular trading session on the Exchange for the Shares; (B) shall promptly (but
in any event prior to the next opening of the regular trading session on the
Exchange) notify Bank following any such announcement that such announcement has
been made; and (C) shall promptly (but in any event prior to the next opening of
the regular trading session on the Exchange) provide Bank with written notice
specifying (i) Company’s average daily Rule 10b-18 Purchases (as defined in Rule
10b-18) during the three full calendar months immediately preceding the
announcement date that were not effected through Bank or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act for the three full calendar months preceding the
announcement date.

 

12



--------------------------------------------------------------------------------

 

Such written notice shall be deemed to be a certification by Company to Bank
that such information is true and correct. In addition, Company shall promptly
notify Bank of the earlier to occur of the completion of such transaction and
the completion of the vote by target shareholders. “Merger Transaction” means
any merger, acquisition or similar transaction involving a recapitalization as
contemplated by Rule 10b-18(a)(13)(iv) under the Exchange Act.

 

  (b) Each of Bank and Company acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(2) thereof. Accordingly, Bank represents
and warrants to Company that (i) it has the financial ability to bear the
economic risk of its investment in the Transaction and is able to bear a total
loss of its investment and its investments in and liabilities in respect of the
Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account without a view to the distribution or resale
thereof, (iv) the assignment, transfer or other disposition of the Transaction
has not been and will not be registered under the Securities Act and is
restricted under this Confirmation, the Securities Act and state securities
laws, (v) its financial condition is such that it has no need for liquidity with
respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.

 

  (c) Each party acknowledges and agrees to be bound by the Conduct Rules of the
National Association of Securities Dealers, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein.

 

  (d) Company represents and warrants that it has received, read and understands
the OTC Options Risk Disclosure Statement and a copy of the most recent
disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”.

9. Other Provisions:

 

  (a) Opinions. Company shall deliver an opinion of counsel, dated as of the
Trade Date, to Bank with respect to the matters set forth in Sections 8(a)(i)
through (iv) of this Confirmation; provided that, with respect to “any agreement
or instrument” referred to in Section 8(a)(ii), such opinion shall only refer to
agreements and instruments filed as exhibits to Company’s Annual Report on Form
10-K for the fiscal year ended December 31, 2010, as updated by any exhibits to
Current Reports on Form 8-K filed on January 6, 2011, January 11,
2011, January 19, 2011, February 3, 2011, February 23, 2011, March 9,
2011, May 5, 2011 and May 31, 2011.

 

  (b)

Repurchase Notices. Company shall, on any day on which Company effects any
repurchase of Shares, promptly give Bank a written notice of such repurchase (a
“Repurchase Notice”) on such day if following such repurchase, the quotient of
(x) the sum of (a) the product of the Number of Warrants, the Warrant
Entitlement and the Conversion Rate (as defined in the Certificate of
Designations), (b) the product of the “Number of Warrants” and the “Warrant
Entitlement” (each as defined in the letter agreement dated June 22, 2011
between Bank and Company regarding Base Warrants (the “Base Warrant
Confirmation”)) and the Conversion Rate, and (c) the product of the “Number of
Warrants” and the “Warrant Entitlement” (each as defined in the letter agreement
between Company and Bank dated as of March 3, 2008, as amended by the letter
agreement between Company and Bank dated as of March 11, 2008), divided by
(y) the number of Company’s outstanding Shares (such quotient expressed as a
percentage, the “Warrant Equity Percentage”) would be (i) greater than 7.5% or
(ii) 0.5% greater than the Warrant Equity Percentage included in the immediately
preceding Repurchase Notice. Company agrees to

 

13



--------------------------------------------------------------------------------

 

indemnify and hold harmless Bank and its affiliates and their respective
officers, directors, employees, affiliates, advisors, agents and controlling
persons (each, an “Indemnified Person”) from and against any and all losses
(including losses relating to Bank’s hedging activities as a consequence of
becoming, or of the risk of becoming, a Section 16 “insider”, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to this
Transaction), claims, damages, judgments, liabilities and expenses (including
reasonable attorney’s fees), joint or several, which an Indemnified Person
actually may become subject to, as a result of Company’s failure to provide Bank
with a Repurchase Notice on the day and in the manner specified in this
paragraph, and to reimburse, within 30 days, upon written request, each of such
Indemnified Persons for any reasonable legal or other expenses incurred in
connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing. If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against the Indemnified Person,
such Indemnified Person shall promptly notify Company in writing, and Company,
upon request of the Indemnified Person, shall retain counsel reasonably
satisfactory to the Indemnified Person to represent the Indemnified Person and
any others Company may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Company shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Company agrees to indemnify any Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Company shall not, without
the prior written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnity could have been sought hereunder by
such Indemnified Person, unless such settlement includes an unconditional
release of such Indemnified Person from all liability on claims that are the
subject matter of such proceeding on terms reasonably satisfactory to such
Indemnified Person. If the indemnification provided for in this paragraph is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then Company under such
paragraph, in lieu of indemnifying such Indemnified Person thereunder, shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such losses, claims, damages or liabilities. The remedies provided for in
this paragraph are not exclusive and shall not limit any rights or remedies
which may otherwise be available to any Indemnified Person at law or in equity.
The indemnity and contribution agreements contained in this paragraph shall
remain operative and in full force and effect regardless of the termination of
the Transaction.

 

  (c) Regulation M. Company shall not, during the period starting on the first
Expiration Date and ending on second Scheduled Trading Day immediately following
the last Expiration Date, engaged in a distribution, as such term is used in
Regulation M under the Exchange Act, of any securities of Company, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M.

 

  (d) No Manipulation. Company is not entering into this Transaction (i) on the
basis of, and it is not aware of, any material non-public information with
respect to itself, the Underlying Shares or the Shares (ii) in anticipation of,
in connection with, or to facilitate, a distribution of its securities, a self
tender offer or a third-party tender offer or (iii) to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for the Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for the Shares) or
otherwise in violation of the Exchange Act.

 

  (e)

Transfer or Assignment. Company may not transfer any of its rights or
obligations under this Transaction without the prior written consent of Bank.
Bank may, without Company’s consent, transfer or assign all or any part of its
rights or obligations under this Transaction to any third party (the
“Transferee”). If after Bank’s commercially reasonable efforts, Bank is unable
to effect such a transfer or assignment on pricing terms reasonably acceptable
to Bank and within a time period reasonably acceptable to Bank, or the Transfer
Conditions set forth below are not satisfied following a proposed transfer or
assignment, of a sufficient number of Warrants to reduce (i) Bank

 

14



--------------------------------------------------------------------------------

 

Group’s “beneficial ownership” (within the meaning of Section 13 of the Exchange
Act and rules promulgated thereunder) to 8.0% of Company’s outstanding Shares or
less or (ii) the Warrant Equity Percentage to 14.5% or less, Bank may designate
any Exchange Business Day as an Early Termination Date with respect to a portion
(the “Terminated Portion”) of this Transaction, such that (i) Bank Group’s
“beneficial ownership” following such partial termination will be equal to or
less than 8.0% or (ii) the Warrant Equity Percentage following such partial
termination will be equal to or less than 14.5%. In the event that Bank so
designates an Early Termination Date with respect to a portion of this
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (i) an Early Termination Date had been designated in respect of a Transaction
having terms identical to this Transaction and a Number of Warrants equal to the
Terminated Portion, (ii) Company shall be the sole Affected Party with respect
to such partial termination and (iii) such Transaction shall be the only
Terminated Transaction (and, for the avoidance of doubt, the provisions of
paragraph 9(j) shall apply to any amount that is payable by Company to Bank
pursuant to this sentence). Notwithstanding any other provision in this
Confirmation to the contrary (including the Transfer Conditions below) requiring
or allowing Bank to purchase, sell, receive or deliver any Shares or other
securities to or from Company, Bank may designate any of its affiliates to
purchase, sell, receive or deliver such Shares or other securities and otherwise
to perform Bank’s obligations in respect of this Transaction and any such
designee may assume such obligations. Bank shall be discharged of its
obligations to Company to the extent of any such performance. “Bank Group” means
Bank or any affiliate of Bank subject to aggregation with Bank under such
Section 13 of the Exchange Act and rules promulgated thereunder and all persons
who may form a “group” (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act) with Bank.

Notwithstanding the foregoing, but subject to the right to designate an
affiliate as set forth above, Bank may not transfer or assign under this
Section 9(e) unless the following conditions are satisfied (the “Transfer
Conditions”):

(1) the Transferee agrees in writing with Bank to be bound by the terms of this
Confirmation with respect to the transferred obligations;

(2) as of the date of such transfer, and giving effect thereto, Company will not
be required to withhold or deduct on account of Tax from any payments under the
Agreement or will be required to gross up for such Tax under Section 2(d)(i)(4)
of the Agreement;

(3) as of the date of such transfer, and giving effect thereto, Bank or the
Transferee will not be required to gross up for such Tax under
Section 2(d)(i)(4) of the Agreement;

(4) no Event of Default where Bank or the Transferee is the Defaulting Party or
Termination Event where Bank or the Transferee is the sole Affected Party will
occur as a result of such transfer; and

(5) as of the date of such transfer, and giving effect thereto, the transfer
will not result in a Change in Law.

 

  (f) Dividends. If at any time during the period from but excluding the Trade
Date, to and including the Expiration Date, an ex-dividend date for a dividend
or distribution occurs with respect to the Shares or the Underlying Shares, then
the Calculation Agent will adjust any of the Strike Price, Warrant Entitlement,
Number of Warrants and/or Daily Number of Warrants to preserve the fair value of
the Warrants to Bank after taking into account such dividend or distribution or
lack thereof.

 

  (g) [Reserved.]

 

15



--------------------------------------------------------------------------------

  (h) Additional Provisions.

 

  (i) Amendments to the Equity Definitions:

(A) Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “an”; and
adding the phrase “, Warrants or Underlying Shares” at the end of the sentence.

(B) Section 11.2(c) of the Equity Definitions is hereby amended by (x) replacing
the words “a diluting or concentrative” with “an”, (y) adding the phrase “,
Warrants or Underlying Shares” after the words “the relevant Shares” in the same
sentence and (z) deleting the phrase “(provided that no adjustments will be made
to account solely for changes in volatility, expected dividends, stock loan rate
or liquidity relative to the relevant Shares)” and replacing it with the phrase
“(and, for the avoidance of doubt, adjustments may be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares).”

(C) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the word “an”;
and adding the phrase “, Warrants or Underlying Shares” at the end of the
sentence.

(D) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Bank’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

(E) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

(x) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

(y) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence.

(F) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

(x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

(y)(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the penultimate sentence
in its entirety and replacing it with the sentence “The Hedging Party will, in a
commercially reasonable manner, determine the Cancellation Amount payable by one
party to the other.”

(ii) Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to this Transaction,
(1) Bank shall have the right to designate such event an Additional Termination
Event and designate an Early Termination Date pursuant to Section 6(b) of the
Agreement, and (2) Company shall be deemed the sole Affected Party and the
Transaction shall be deemed the sole Affected Transaction:

(A) Any person files a Schedule TO, or any schedule, form or report under the
Exchange Act, disclosing that such person has acquired beneficial ownership,
directly or indirectly, through a purchase, merger or other acquisition
transaction or series of transactions, of shares of Company’s capital stock
entitling such person to exercise 50% or more of the total voting power of all
shares of Company’s capital stock entitled to vote generally in elections of
directors, other than an acquisition by Company or any of its

 

16



--------------------------------------------------------------------------------

subsidiaries or any of Company’s employee benefit plans. For purposes of this
provision, whether a person is a “beneficial owner” will be determined in
accordance with Rule 13d-3 under the Exchange Act, and “person” includes any
syndicate or group that would be deemed to be a “person” under Section 13(d)(3)
of the Exchange Act.

(B) Company (i) merges or consolidates with or into any other person, other than
one of its subsidiaries, another person merges with or into Company, or Company
conveys, sells, transfers or leases all or substantially all of its assets to
another person or (ii) engages in any recapitalization, reclassification or
other transaction in which all or substantially all the Shares are exchanged for
or converted into cash, securities or other property, in each case, other than
any merger or consolidation:

(x) that does not result in a reclassification, conversion, exchange or
cancellation of outstanding Shares;

(y) pursuant to which the consideration received by holders of Shares
immediately prior to the transaction entitles such holders to exercise, directly
or indirectly, 50% or more of the voting power of all shares of capital stock
entitled to vote generally in the election of directors of the continuing or
surviving corporation immediately after such transaction; or

(z) which is effected solely to change Company’s jurisdiction of incorporation
and results in a reclassification, conversion or exchange of outstanding Shares
solely into shares of common stock of the surviving entity.

(C) Company is liquidated or dissolved or holders of Shares approve any plan or
proposal for Company’s liquidation or dissolution.

(D) There is a default by Company or any significant subsidiary in the payment
at final maturity or upon acceleration of indebtedness for money borrowed by
Company or any significant subsidiary of Company in excess of $30 million in the
aggregate, whether such debt now exists or shall hereafter be created, and such
indebtedness is not discharged, or such acceleration is not cured or rescinded,
within a period of 30 days after the occurrence of such debt becoming or being
declared due and payable or the failure to pay, as the case may be. For purposes
of this provision, “significant subsidiary” means, in respect of any person, a
Subsidiary of such person that would constitute a “significant subsidiary”, as
such term is defined in Rule 1-02 of Regulation S-X promulgated by the SEC as in
effect on the date hereof.

(E) Shares, or shares of any other capital stock or American Depositary Receipts
in respect of shares of capital stock into which Company’s notes are
convertible, are not listed for trading on any of The New York Stock Exchange,
The NASDAQ Global Market or The NASDAQ Global Select Market (or any of their
respective successors).

(F) Bank, despite using commercially reasonable efforts, is unable or reasonably
determines that it is impractical or illegal, to hedge its obligations pursuant
to this Transaction in the public market without registration under the
Securities Act or as a result of any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Bank).

Notwithstanding the forgoing, any merger or consolidation under clause (A) or
any event specified under clause (B) above will not constitute an Additional
Termination Event if at least at least 90% of the consideration paid for the
Shares (excluding cash payments for fractional Shares and cash payments made
pursuant to dissenters’ appraisal rights) in connection with such event consists
of shares of common stock traded on any of The New York Stock Exchange, The
NASDAQ Global Market or The NASDAQ Global Select Market (or any of their
respective successors) (or will be so traded or quoted immediately following the
completion of the merger or consolidation or other transaction).

 

17



--------------------------------------------------------------------------------

  (i) No Collateral or Setoff. Notwithstanding any provision of the Agreement,
the Confirmation or the Equity Definitions or any other agreement between the
parties to the contrary, the obligations of Company hereunder are not secured by
any collateral. Obligations under this Transaction shall not be set off by
Company against any other obligations of the parties, whether arising under the
Agreement, this Confirmation or the Equity Definitions, under any other
agreement between the parties hereto, by operation of law or otherwise. Any
provision in the Agreement with respect to the satisfaction of Company’s payment
obligations to the extent of Bank’s payment obligations to Company in the same
currency and in the same Transaction (including, without limitation Section 2(c)
thereof) shall not apply to Company and, for the avoidance of doubt, Company
shall fully satisfy such payment obligations notwithstanding any payment
obligation to Company by Bank in the same currency and in the same Transaction.
In calculating any amounts under Section 6(e) of the Agreement or Section 12 of
the Equity Definitions, notwithstanding anything to the contrary in the
Agreement or the Equity Definitions, (1) separate amounts shall be calculated as
set forth in Section 6(e) of the Agreement or Section 12 of the Equity
Definitions, as applicable, with respect to this Transaction, and (2) such
separate amounts shall be payable pursuant to Section 6(d)(ii) of the Agreement
or Section 12 of the Equity Definitions. For the avoidance of doubt and
notwithstanding anything to the contrary provided in this Section 9(i), in the
event of bankruptcy or liquidation of Company neither party shall have the right
to set off any obligation that it may have to the other party under this
Transaction against any obligation such other party may have to it, whether
arising under the Agreement, this Confirmation, the Equity Definitions or any
other agreement between the parties hereto, by operation of law or otherwise.

 

  (j) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If, in respect of this Transaction, an amount is payable
by Company to Bank, (i) pursuant to Section 12.2, 12.3, 12.6, 12.7 or
Section 12.9 of the Equity Definitions (except in the event of an Insolvency,
Nationalization, Tender Offer or Merger Event in which the consideration or
proceeds to be paid to holders of Shares consists solely of cash) or
(ii) pursuant to Sections 6(d) and 6(e) of the Agreement (except in the event of
an Event of Default in which Company is the Defaulting Party or a Termination
Event in which Company is the Affected Party, other than an Event of Default of
the type described in (x) Section 5(a)(iii), (v), (vi), (vii) or (viii) of the
Agreement or (y) a Termination Event of the type described in Section 5(b) of
the Agreement, in the case of both (x) and (y), resulting from an event or
events outside Company’s control) (a “Payment Obligation”), Company shall have
the right, in its sole discretion, to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Bank, confirmed in writing within one Scheduled Trading
Day, no later than 12:00 p.m. New York local time on the Merger Date, Tender
Offer Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or, in the case of an Additional Disruption
Event, date of cancellation, as applicable; provided that if Company does not
validly elect to satisfy its Payment Obligation by the Share Termination
Alternative and Company has received Shareholder Approval (as defined in the
Certificate of Designations) and shall have notified Bank of such receipt, Bank
shall have the right to require Company to satisfy its Payment Obligation by the
Share Termination Alternative. Notwithstanding the foregoing, Company’s or
Bank’s right to elect satisfaction of a Payment Obligation in the Share
Termination Alternative as set forth in this clause shall only apply to
Transactions under this Confirmation.

 

Share Termination Alternative:    If applicable, Company shall deliver to Bank
the Share Termination Delivery Property on the date (the “Share Termination
Payment Date”) on which the Payment Obligation would otherwise be due pursuant
to Section 12.2, 12.3, 12.6, 12.7 or Section 12.9 of the Equity Definitions and
Sections 6(d) and 6(e) of the Agreement, as applicable, subject to paragraph
(k)(i) below, in satisfaction, subject to paragraph (k)(ii) below, of the
Payment Obligation in the manner reasonably requested by Bank free of payment.

 

18



--------------------------------------------------------------------------------

Share Termination Delivery Property:    A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the amount of Share Termination Delivery Property by replacing any fractional
portion of a security therein with an amount of cash equal to the value of such
fractional security based on the values used to calculate the Share Termination
Unit Price. Share Termination Unit Price:    The value to Bank of property
contained in one Share Termination Delivery Unit on the date such Share
Termination Delivery Units are to be delivered as Share Termination Delivery
Property, as determined by the Calculation Agent in its discretion by
commercially reasonable means. The Calculation Agent shall notify Company of
such Share Termination Unit Price at the time of notification of the Payment
Obligation. In the case of a Private Placement of Share Termination Delivery
Units that are Restricted Shares (as defined below), as set forth in paragraph
(k)(i) below, the Share Termination Unit Price shall be determined by the
discounted price applicable to such Share Termination Delivery Units. In the
case of a Registration Settlement of Share Termination Delivery Units that are
Restricted Shares (as defined below) as set forth in paragraph (k)(ii) below,
the Share Termination Unit Price shall be the Settlement Price on the Merger
Date, the Tender Offer Date, the Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), the date of cancellation or the Early
Termination Date, as applicable. Share Termination Delivery Unit:    In the case
of a Termination Event, Event of Default, Additional Disruption Event or
Delisting, one Underlying Share or, in the case of Nationalization, Insolvency,
Tender Offer or Merger Event, a unit consisting of the number or amount of each
type of property received by a holder of one Underlying Share (or, if no
Underlying Shares are then outstanding, the number or amount of each type of
property as would have been received by a holder of one Underlying Share had an
Underlying Share been outstanding prior to the relevant transaction or event),
without consideration of any requirement to pay cash or other consideration in
lieu of fractional amounts of any securities, in such Nationalization,
Insolvency, Tender Offer or Merger Event. If such Nationalization, Insolvency,
Tender Offer or Merger Event involves a choice of consideration to be received
by holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.

 

19



--------------------------------------------------------------------------------

Failure to Deliver:    Inapplicable Other Applicable Provisions:    If Share
Termination Alternative is applicable, the provisions of Sections 9.9, 9.11,
9.12 and 10.5 (as modified above) of the Equity Definitions will be applicable
as if Physical Settlement were applicable, except that (i) Section 9.9 of the
Equity Definitions shall be amended by replacing the word “party” in the second
line thereof with the word “Seller” and deleting the remainder of the provision
and (ii) Section 10.5 shall be amended by replacing the word “party” in the
third line thereof with the word “Buyer” and deleting the remainder of the
provision.

 

  (k) Registration/Private Placement Procedures. If, based on advice of counsel,
following any delivery of Underlying Shares or Share Termination Delivery
Property to Bank hereunder, such Underlying Shares or Share Termination Delivery
Property would be in the hands of Bank subject to any applicable restrictions
with respect to any registration or qualification requirement or prospectus
delivery requirement for such Underlying Shares or Share Termination Delivery
Property pursuant to any applicable federal or state securities law (including,
without limitation, any such requirement arising under Section 5 of the
Securities Act as a result of such Underlying Shares or Share Termination
Delivery Property being “restricted securities”, as such term is defined in Rule
144 under the Securities Act, or as a result of the sale of such Underlying
Shares or Share Termination Delivery Property being subject to paragraph (c) of
Rule 145 under the Securities Act) (such Underlying Shares or Share Termination
Delivery Property, “Restricted Shares”), then delivery of such Restricted Shares
shall be effected pursuant to either clause (i) or (ii) below at the election of
Company, unless Bank waives the need for registration/private placement
procedures set forth in (i) and (ii) below. Notwithstanding the foregoing,
solely in respect of any Daily Number of Warrants exercised or deemed exercised
on any Expiration Date, Company shall elect, prior to the first Settlement Date
for the first Expiration Date, a Private Placement Settlement or Registration
Settlement for all deliveries of Restricted Shares for all such Expiration Dates
which election shall be applicable to all Settlement Dates for such Warrants and
the procedures in clause (i) or clause (ii) below shall apply for all such
delivered Restricted Shares on an aggregate basis commencing after the final
Settlement Date for such Warrants. The Calculation Agent shall make reasonable
adjustments to settlement terms and provisions under this Confirmation to
reflect a single Private Placement or Registration Settlement for such aggregate
Restricted Shares delivered hereunder.

 

  (i)

If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares of similar size, in form and substance reasonably acceptable
to Bank, in its good faith and commercially reasonable discretion; provided that
Company may not elect a Private Placement Settlement if, on the date of its
election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by Company to Bank (or any affiliate designated by Bank) of the
Restricted Shares or the exemption pursuant to Section 4(1) or Section 4(3) of
the Securities Act for resales of the Restricted Shares by Bank (or any such
affiliate of Bank). The Private Placement Settlement of such Restricted Shares
shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Bank, due diligence
rights (for Bank or any designated buyer of the Restricted Shares by Bank),
opinions and certificates, and such other

 

20



--------------------------------------------------------------------------------

 

documentation as is customary for private placement agreements of its size, all
reasonably acceptable to Bank. In the case of a Private Placement Settlement,
Bank shall, in a commercially reasonable manner, determine the appropriate
discount to the Share Termination Unit Price (in the case of settlement of Share
Termination Delivery Units pursuant to paragraph (j) above) or any Settlement
Price (in the case of settlement of Underlying Shares pursuant to Section 2
above) applicable to such Restricted Shares in a commercially reasonable manner
and appropriately adjust the number of such Restricted Shares to be delivered to
Bank hereunder; provided that in no event shall such number be greater than two
times the Number of Shares (the “Maximum Amount”). Notwithstanding the Agreement
or this Confirmation, the date of delivery of such Restricted Shares shall be
the Exchange Business Day following notice by Bank to Company, of such
applicable discount and the number of Restricted Shares to be delivered pursuant
to this clause (i). For the avoidance of doubt, delivery of Restricted Shares
shall be due as set forth in the previous sentence and not be due on the Share
Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to paragraph (j) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement in Underlying Shares pursuant
to Section 2 above).

In the event Company shall not have delivered the full number of Restricted
Shares otherwise applicable as a result of the proviso above relating to the
Maximum Amount (such deficit, the “Deficit Restricted Shares”), Company shall be
continually obligated to deliver, from time to time until the full number of
Deficit Restricted Shares have been delivered pursuant to this paragraph,
Restricted Shares when, and to the extent, that (i) Underlying Shares are
repurchased, acquired or otherwise received by Company or any of its
subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration), (ii) authorized and unissued Underlying
Shares reserved for issuance in respect of other transactions prior to such date
which prior to the relevant date become no longer so reserved and (iii) Company
additionally authorizes any unissued Underlying Shares that are not reserved for
other transactions. Company shall immediately notify Bank of the occurrence of
any of the foregoing events (including the number of Underlying Shares subject
to clause (i), (ii) or (iii) and the corresponding number of Restricted Shares
to be delivered) and promptly deliver such Restricted Shares thereafter.

 

  (ii)

If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its good faith and
reasonable best efforts to make effective under the Securities Act a
registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to Bank, to cover the
resale of such Restricted Shares in accordance with customary resale
registration procedures, including covenants, conditions, representations,
underwriting discounts (if applicable), commissions (if applicable), indemnities
due diligence rights, opinions and certificates, and such other documentation as
is customary for equity resale underwriting agreements, all reasonably
acceptable to Bank. If Bank, in its sole reasonable discretion, is not satisfied
with such procedures and documentation Private Placement Settlement shall apply.
If Bank is satisfied with such procedures and documentation, it shall sell the
Restricted Shares pursuant to such registration statement during a period (the
“Resale Period”) commencing on the Exchange Business Day following delivery of
such Restricted Shares (which, for the avoidance of doubt, shall be (x) the
Share Termination Payment Date in case of settlement in Share Termination
Delivery Units pursuant to paragraph (j) above or (y) the Settlement Date in
respect of the final Expiration Date for all Daily Number of Warrants) and
ending on the earliest of (i) the Exchange Business Day on which Bank completes
the sale of all Restricted Shares or, in the case of settlement of Share
Termination Delivery Units, a sufficient number of Restricted Shares so that the
realized net proceeds of such sales equals or exceeds the Payment Obligation (as
defined above), (ii) the date upon which all Restricted Shares have been sold or
transferred pursuant to Rule 144 (or similar provisions then in force) or

 

21



--------------------------------------------------------------------------------

 

Rule 145(d)(1) or (2) (or any similar provision then in force) under the
Securities Act and (iii) the date upon which all Restricted Shares may be sold
or transferred by a non-affiliate pursuant to Rule 144 (or any similar provision
then in force) or Rule 145(d)(3) (or any similar provision then in force) under
the Securities Act. If the Payment Obligation exceeds the realized net proceeds
from such resale, Company shall transfer to Bank by the open of the regular
trading session on the Exchange on the Exchange Trading Day immediately
following the last day of the Resale Period the amount of such excess (the
“Additional Amount”) in cash or in a number of Underlying Shares (“Make-whole
Shares”) in an amount that, based on the Settlement Price on the last day of the
Resale Period (as if such day was the “Valuation Date” for purposes of computing
such Settlement Price), has a dollar value equal to the Additional Amount. The
Resale Period shall continue to enable the sale of the Make-whole Shares. If
Company elects to pay the Additional Amount in Underlying Shares, the
requirements and provisions for Registration Settlement shall apply. This
provision shall be applied successively until the Additional Amount is equal to
zero. In no event shall Company deliver a number of Restricted Shares greater
than the Maximum Amount.

 

  (iii) Without limiting the generality of the foregoing, Company agrees that
any Restricted Shares delivered to Bank, as purchaser of such Restricted Shares,
(i) may be transferred by and among Bank and its affiliates and Company shall
effect such transfer without any further action by Bank and (ii) after the
period of 6 months from the Trade Date (or 1 year from the Trade Date if, at
such time, informational requirements of Rule 144(c) are not satisfied with
respect to the Company) has elapsed after any Settlement Date for such
Restricted Shares, Company shall promptly remove, or cause the transfer agent
for such Restricted Shares to remove, any legends referring to any such
restrictions or requirements from such Restricted Shares upon request by Bank
(or such affiliate of Bank) to Company or such transfer agent, without any
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or any other action by Bank (or such affiliate of Bank).

If (x) Company shall fail to effectuate the Private Placement Settlement as set
forth in clause (i) or (y) Company shall fail to effectuate the Registration
Settlement as set forth in clause (ii) and Company shall fail to effectuate the
Private Placement Settlement following its failure to effectuate the
Registration Settlement, then either the failure set forth in clause (x) or the
failure set forth in clause (y) shall constitute an Event of Default with
respect to which Company shall be the Defaulting Party.

 

  (l) Limit on Beneficial Ownership. Notwithstanding any other provisions
hereof, Bank may not exercise any Warrant hereunder or be entitled to take
delivery of any Underlying Shares deliverable hereunder, and Automatic Exercise
shall not apply with respect to any Warrant hereunder, to the extent (but only
to the extent) that, after such receipt of any Underlying Shares upon the
exercise of such Warrant or otherwise hereunder and after taking into account
any Underlying Shares deliverable to Bank under the Base Warrant Confirmation,
the Bank Group would directly or indirectly beneficially own (as such term is
defined for purposes of Section 13(d) of the Exchange Act) in excess of 9.5% of
the outstanding Shares. Any purported delivery hereunder shall be void and have
no effect to the extent (but only to the extent) that, after such delivery and
after taking into account any Underlying Shares deliverable to Bank under the
Base Warrant Confirmation, the Bank Group would directly or indirectly so
beneficially own in excess of 9.5% of the outstanding Shares. If any delivery
owed to Bank hereunder is not made, in whole or in part, as a result of this
provision, Company’s obligation to make such delivery shall not be extinguished
and Company shall make such delivery as promptly as practicable after, but in no
event later than one Business Day after, Bank gives notice to Company that,
after such delivery, the Bank Group would not directly or indirectly so
beneficially own in excess of 9.5% of the outstanding Shares.

 

22



--------------------------------------------------------------------------------

  (m) Share Deliveries. Company acknowledges and agrees that, to the extent the
holder of this Warrant or the holder of Warrant Shares delivered upon exercise
of this Warrant is not then an affiliate and has not been an affiliate for 90
days (it being understood that Bank will not be considered an affiliate under
this paragraph solely by reason of its receipt of Warrant Shares pursuant to
this Transaction or Conversion Shares pursuant to the terms of the Warrant
Shares), and otherwise satisfies all holding period and other requirements of
Rule 144 of the Securities Act applicable to it, any delivery of Warrant Shares,
Conversion Shares or Share Termination Delivery Property hereunder at any time
after 6 months from the Trade Date (or 1 year from the Trade Date if, at such
time, informational requirements of Rule 144(c) are not satisfied with respect
to the Company) shall be eligible for resale under Rule 144 of the Securities
Act and Company agrees to promptly remove, or cause the transfer agent for such
Warrant Shares, Conversion Shares or Share Termination Delivery Property, to
remove, any legends referring to any restrictions on resale under the Securities
Act from the Warrant Shares, Conversion Shares or Share Termination Delivery
Property. Company further agrees that any delivery of Warrant Shares, Conversion
Shares or Share Termination Delivery Property prior to the date that is 6 months
from the Trade Date (or 1 year from the Trade Date if, at such time,
informational requirements of Rule 144(c) are not satisfied with respect to the
Company), may be transferred by and among Bank and its affiliates and Company
shall effect such transfer without any further action by Bank. Notwithstanding
anything to the contrary herein, Company agrees that any delivery of Warrant
Shares, Conversion Shares or Share Termination Delivery Property shall be
effected by book-entry transfer through the facilities of DTC, or any successor
depositary, if at the time of delivery, such class of Warrant Shares, Conversion
Shares or Share Termination Delivery Property is in book-entry form at DTC or
such successor depositary. Notwithstanding anything to the contrary herein, to
the extent the provisions of Rule 144 of the Securities Act or any successor
rule are amended, or the applicable interpretation thereof by the Securities and
Exchange Commission or any court change after the Trade Date, the agreements of
Company herein shall be deemed modified to the extent necessary, in the opinion
of outside counsel of Company, to comply with Rule 144 of the Securities Act, as
in effect at the time of delivery of the relevant Warrant Shares, Conversion
Shares or Share Termination Delivery Property.

 

  (n) Governing Law. New York law (without reference to choice of law doctrine
other than Title 14 of Article 5 of the New York General Obligations Law).

 

  (o) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to this Transaction. Each party
(i) certifies that no representative, agent or attorney of the other party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.

 

  (p) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

  (q) Maximum Share Delivery. Notwithstanding any other provision of this
Confirmation or the Agreement, in no event will Company be required to deliver
more than the Maximum Amount of Shares in the aggregate to Bank in connection
with this Transaction after taking into account any Underlying Shares
deliverable to Bank under the Base Warrant Confirmation, subject to the
provisions regarding Deficit Restricted Shares.

 

  (r)

Right to Extend. Bank may postpone, in whole or in part, any Expiration Date or
any other date of valuation or delivery with respect to some or all of the
relevant Warrants (in which event the Calculation Agent shall make appropriate
adjustments to the Daily Number of Warrants with respect to one or more
Expiration Dates) if Bank determines, in its commercially reasonable judgment,
that such extension is reasonably necessary or appropriate to preserve Bank’s
hedging or hedge unwind activity hereunder in light of existing liquidity
conditions or to enable Bank to

 

23



--------------------------------------------------------------------------------

 

effect purchases of Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Bank were Issuer or an
affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Bank.

 

  (s) Status of Claims in Bankruptcy. Bank acknowledges and agrees that this
Confirmation is not intended to convey to Bank rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any U.S. bankruptcy proceedings of Company; provided that nothing
herein shall limit or shall be deemed to limit Bank’s right to pursue remedies
in the event of a breach by Company of its obligations and agreements with
respect to the Transaction; provided, further, that nothing herein shall limit
or shall be deemed to limit Bank’s rights in respect of any transactions other
than the Transaction.

 

  (t) Securities Contract; Swap Agreement. Each of Bank and Company agrees and
acknowledges that Bank is a “financial institution,” “swap participant” and
“financial participant” within the meaning of Sections 101(22), 101(53C) and
101(22A) of the Bankruptcy Code. The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder is a “settlement payment,” as such term is
defined in Section 741(8) of the Bankruptcy Code, and (ii) a “swap agreement,”
as such term is defined in Section 101(53B) of the Bankruptcy Code, with respect
to which each payment and delivery hereunder is a “transfer,” as such term is
defined in Section 101(54) of the Bankruptcy Code, and (B) that Bank is entitled
to the protections afforded by, among other sections, Sections 362(b)(6),
362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code.

 

  (u) Delivery or Receipt of Cash. For the avoidance of doubt, other than
receipt of the Premium by Company, nothing in this Confirmation shall be
interpreted as requiring Company to deliver or receive cash in respect of the
settlement of the Transactions contemplated by this Confirmation, except in
circumstances where the cash settlement thereof is within Company’s control
(including, without limitation, where Company elects to deliver or receive cash
or fails timely to elect to deliver or receive Share Termination Delivery
Property in respect of the settlement of such Transactions or in those
circumstances in which holders of the Shares would also receive cash).

 

  (v) Payment by Bank. In the event that (a) an Early Termination Date occurs or
is designated with respect to the Transaction as a result of a Termination Event
or an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Bank owes to
Company an amount calculated under Section 6(e) of the Agreement, or (b) Bank
owes to Company, pursuant to Section 12.7 or Section 12.9 of the Equity
Definitions, an amount calculated under Section 12.8 of the Equity Definitions,
such amount shall be deemed to be zero.

 

  (w)

Early Unwind. In the event the sale of the “Option Securities” (as defined in
the Underwriting Agreement) is not consummated with the Underwriters for any
reason, or Company fails to deliver to Bank opinions of counsel as required
pursuant to Section 9(a), in each case by 5:00 p.m. (New York City time) on the
Premium Payment Date, or such later date as agreed upon by the parties (the
Premium Payment Date or such later date, the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”) on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Bank and Company under the Transaction shall be cancelled and
terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date; provided that Company shall purchase from Bank on the Early Unwind
Date all Shares purchased by Bank or one or more of its affiliates in connection
with the Transaction at the then prevailing market price. Each of Bank and
Company represents and acknowledges to the other that, subject to the proviso
included in this Section 9(w), upon an Early Unwind, all obligations with
respect to the Transaction shall be deemed fully and finally discharged.

 

24



--------------------------------------------------------------------------------

  (x) Stockholder Approval. Company will use its best efforts to hold a special
meeting of its stockholders as soon as practicable, but not later than June 1,
2012 (the “Approval Deadline”), at which Company will seek to obtain the
requisite stockholder approvals for (i) an amendment to Company’s Restated
Certificate of Incorporation to increase the number of authorized but unissued
Shares to at least 31,525,169 Shares and (ii) authorization of the conversion
and settlement of the Underlying Shares in accordance with NASDAQ Stock Market
Rule 5635. If Company fails to obtain such stockholder approvals by the Approval
Deadline, Company will (i) continue to seek to obtain such approvals at each
subsequent annual meeting of its stockholders and (ii) hold at least one special
meeting of its stockholders in each calendar year, beginning with the 2012
calendar year, at which Company will seek to obtain such approvals, in each
case, until such approvals have been obtained. If such approvals have not been
obtained prior to any Settlement Date hereunder, Company will issue the relevant
Underlying Shares on such Settlement Date by book-entry transfer through the
facilities of DTC.

[Remainder Intentionally Blank]

 

25



--------------------------------------------------------------------------------

Company hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Bank) correctly sets forth the terms of the agreement between Bank and Company
with respect to the Transaction, by manually signing this Confirmation or this
page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Derivatives Documentation Department, Facsimile No. (212) 428-1980/83.

 

Very truly yours,

 

Goldman, Sachs & Co.

By:   /s/ Goldman Sachs Authorized Signatory Name: Goldman Sachs

Accepted and confirmed

as of the Trade Date:

 

NuVasive, Inc. By:   /s/ Michael Lambert Authorized Signatory Name: Michael
Lambert

[Additional Warrant Confirmation for GS]



--------------------------------------------------------------------------------

Annex A

Summary Terms of the Series A Participating Preferred Stock

The summary below describes the principal terms of the Series A Participating
Preferred Stock to be issued in connection with the Transaction evidenced by the
Confirmation (the “Confirmation”) to which this Annex A is attached (the
“Warrant Transaction”). The description below is subject to, and qualified in
its entirety by, the Certificate of Designations for the Series A Participating
Preferred Stock (the “Certificate of Designations”), which, upon the Premium
Payment Date, shall supersede such description in its entirety. Capitalized
terms used in this Annex A that are not otherwise defined shall have the
meanings set forth in the Confirmation.

 

Issuer    Company Securities    Initially, a number of shares of a series of the
Company’s preferred stock, par value $0.001 per share, designated pursuant to
Article IV of the Company’s Restated Certificate of Incorporation (the
“Certificate of Incorporation”) as the Series A Participating Preferred Stock
(the “Preferred Stock”), which will have the rights and preferences, including
the conversion, dividend, liquidation and voting rights, described below. That
number will be equal to 1/10th of the number of shares of the Company’s common
stock, par value $0.001 per share (“Common Stock”) into which the Preferred
Stock is initially convertible as described below. Each share of Preferred Stock
will initially be subject to conversion as described below into 20 shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”). The
number of shares of Common Stock into which each share of Preferred Stock is
convertible is referred to as the “Conversion Rate” and shall be subject to
adjustment as set forth under “Conversion Rate Adjustments” below. Liquidation
Amount    $648.20 per share of Preferred Stock. Dividend Payment Dates   

January 1, April 1, July 1 and October 1 of each year.

 

Notwithstanding the foregoing and for the avoidance of doubt, on the same date
that the Company pays any dividend or distribution on shares of its Common Stock
(irrespective of whether such date is a Dividend Payment Date as defined above),
the Company will pay a corresponding dividend or distribution, on an
as-converted basis, to holders of the Preferred Stock. Any such dividends
(including extraordinary cash dividends or distributions) paid on the Preferred
Stock pursuant to the immediately preceding sentence are referred to as
“Paid-Through Dividends.”

 



--------------------------------------------------------------------------------

Dividend Period    For each share of Preferred Stock, the period commencing on,
and including, the immediately preceding Dividend Payment Date for such share of
Preferred Stock (or if no Dividend Payment Date has occurred for such share of
Preferred Stock, the period commencing on, and including, the date of issuance
of such share of Preferred Stock), and ending on, and including, the day
immediately preceding the next succeeding Dividend Payment Date. Stockholder
Approvals   

The Company will use its best efforts to hold a special meeting of its
stockholders as soon as practicable, but not later than the Approval Deadline
set forth below, at which the Company will seek to obtain the requisite
stockholder approvals for (i) an amendment to Company’s Restated Certificate of
Incorporation to increase the number of authorized but unissued shares of its
Common Stock to at least 31,525,169 shares of Common Stock and (ii)
authorization of the conversion and settlement of the Preferred Stock in
accordance with NASDAQ Stock Market Rule 5635. If the Company fails to obtain
such stockholder approvals by the Approval Deadline, the Company will (i)
continue to seek to obtain such approvals at each subsequent annual meeting of
its stockholders and (ii) hold at least one special meeting of its stockholders
in each calendar year, beginning with the 2012 calendar year, at which the
Company will seek to obtain such approvals, in each case, until such approvals
have been obtained.

 

The stockholder approvals provided above are referred to collectively as the
“Stockholder Approvals,” and the date on which the Company obtains such
approvals is referred to as the “Approval Date.”

Approval Deadline    June 1, 2012 Consequences of Stockholder Approvals   

Subject to certain exceptions set forth in the Certificate of Designations
relating to recapitalizations, reclassifications and changes of the Common
Stock, if the Company obtains the Stockholder Approvals, then:

 

•         all shares of Preferred Stock issued and outstanding on the Approval
Date will automatically convert on the first business day following the Approval
Date into shares of the Company’s Common Stock at the Conversion Rate in effect
on such business day; and

 

•         each share of Preferred Stock issued following the Approval Date will
automatically convert on the third business day following the date of such
issuance at the Conversion Rate in effect on such third business day.

 

The date on which a share of Preferred Stock is converted as set forth above is
referred to as the “Conversion Date.”

 

 

28



--------------------------------------------------------------------------------

  

Each share of Preferred Stock will cease to exist on the Conversion Date
relating to such share of Preferred Stock and, subject to the requirements of
Delaware law, will resume the status of an authorized and unissued share of the
Company’s preferred stock, and all other rights of the holder of such share of
Preferred Stock will terminate, as of the close of business on such Conversion
Date.

 

If the Company obtains the Stockholder Approvals after the Approval Deadline, in
addition to the Common Stock issuable upon conversion of each share of Preferred
Stock at the Conversion Rate, on the Conversion Date, the Company will pay to
the holder to whom it delivers the shares of its Common Stock due upon
conversion cash dividends in an amount (the “Dividend Amount”) equal to all
accrued and unpaid dividends on such share of Preferred Stock (including, if
applicable as described opposite the heading “—Dividends” below, dividends on
such dividends), whether or not declared prior to such Conversion Date, for the
then-current Dividend Period (or portion thereof) ending on such Conversion Date
and all prior Dividend Periods, if any (other than previously declared dividends
on such share of Preferred Stock that were paid to the holder of record of such
share of Preferred Stock as of a prior date) to the extent the Company is
lawfully permitted to pay such dividends under Delaware law. The Company may
elect to satisfy its obligation to pay the Dividend Amount through the delivery
of shares of Common Stock, in which case the Company will deliver to such holder
a number of shares of its Common Stock equal to the quotient of (i) the Dividend
Amount, divided by (ii) the last reported sale price of the Common Stock on the
second trading day immediately preceding the Conversion Date, rounded down to
the nearest whole share.

Blocker    Notwithstanding any other provision of the Certificate of
Designations, no holder of Preferred Stock will have the right to acquire shares
of Common Stock upon conversion of any share or shares of Preferred Stock under
the Certificate of Designations or be entitled to take delivery of any shares of
Common Stock deliverable thereunder, to the extent (but only to the extent)
that, after such receipt of any shares of Common Stock upon the conversion of
such share of shares or otherwise thereunder, such holder would directly or
indirectly beneficially own (as such term is defined for purposes of Section 13
or Section 16 of the Exchange Act and rules promulgated thereunder) in excess of
4.9% of the then outstanding shares of Common Stock (the “Threshold Number of
Shares”). Any purported delivery thereunder shall be void and have no effect to
the extent (but only to the extent) that, after such

 

 

29



--------------------------------------------------------------------------------

   delivery, such holder would directly or indirectly so beneficially own in
excess of the Threshold Number of Shares. If any delivery owed to any holder
thereunder is not made, in whole or in part, as a result of this paragraph, the
Company’s obligation to make such delivery shall not be extinguished and the
Company shall make such delivery as promptly as practicable after, but in no
event later than one business day after, such Holder gives notice to the Company
that, after such delivery, such Holder would not directly or indirectly so
beneficially own in excess of the Threshold Number of Shares. Conversion Rate
Adjustments   

The Conversion Rate will be subject to adjustment in accordance with the
Certificate of Designations for the following transactions:

 

•         the issuance by the Company of its Common Stock as a dividend or
distribution to all or substantially all holders of its Common Stock, or a
subdivision or combination (including, without limitation, a reverse stock
split) of its Common Stock;

 

•         the issuance by the Company to all or substantially all holders of its
Common Stock of rights, options or warrants entitling them for a period expiring
60 days or less from the date of issuance of such rights, options or warrants to
subscribe for or purchase shares of the Company’s Common Stock at less than the
current market price per share of Common Stock as of the announcement date for
such issuance;

 

•         the Company’s payment of a dividend or other distribution to all or
substantially all holders of its Common Stock of shares of its capital stock
(other than its Common Stock) or evidences of its indebtedness or its assets
(excluding (x) any dividend, distribution or issuance as to which an adjustment
was effected pursuant to the first or second bullet above or the fifth or sixth
bullet below and (y) “spin-offs” as to which the fourth bullet below applies);

 

•         the Company’s payment of a dividend or other distribution to all or
substantially all holders of its Common Stock where such payment consists of
shares of the Company’s capital stock of, or similar equity interests in, a
subsidiary or other business unit of the Company (i.e., a spin-off) that are,
or, when issued, will be traded on a U.S. national securities exchange;

 

 

30



--------------------------------------------------------------------------------

  

•       the Company’s payment of a distribution consisting exclusively of cash
to all or substantially all holders of its Common Stock, excluding (a) any cash
that is distributed as part of a distribution referred to in the third bullet
above and (b) any consideration payable in connection with a tender or exchange
offer made by the Company or any of its subsidiaries as to which an adjustment
was effected in the sixth bullet below; and

 

•       the purchase by the Company or one or more of its subsidiaries of the
Company’s Common Stock pursuant to a tender offer or exchange offer and the cash
and value of any other consideration included in the payment per share of the
Company’s Common Stock validly tendered or exchanged exceeds a specified price
per share.

 

Notwithstanding the foregoing, without prejudice to the right to receive
Paid-Through Dividends as set forth above, no adjustment will be made for any of
the transactions described in the first five bullets above to the extent (but
only to the extent) such dividend or distribution is paid to all holders of
Preferred Stock on an as-converted basis.

Conversion Upon Reorganization Event    If, after the date of original issuance
of the Preferred Stock, (1) there occurs (A) any consolidation or merger of the
Company with or into another corporation or another entity; (B) any sale,
transfer, lease or conveyance to another corporation or another entity of the
property of the Company as an entirety or substantially as an entirety; or (C)
any statutory exchange of securities of the Company with another corporation or
another entity or any binding share exchange which reclassifies or changes its
outstanding Common Stock (other than a change in par value, or from par value to
no par value, or from no par value to par value, or as a result of a transaction
that is subject to Conversion Rate Adjustments) (any such event in clauses (A)
through (C), inclusive, a “Reorganization Event”); and (2) pursuant to such
Reorganization the Common Stock is converted into or exchanged for, or
constitutes solely the right to receive, cash, securities or other property,
then, immediately after the effective time of such Reorganization Event, the
Company shall make provision for each outstanding share of the Preferred Stock
to be converted, out of funds legally available therefor, into the kind and
amount of cash, securities or other property (collectively, “Reference
Property”) receivable pursuant to such Reorganization Event by a holder (the
“Representative Holder”) of a number of shares of Common Stock equal to the
Conversion Rate in effect at such effective time, which holder (A) is not a
person with which the Company consolidated or into which the Company merged or
which merged into the Company or to which such sale,

 

 

31



--------------------------------------------------------------------------------

   transfer, lease or conveyance was made, as the case may be (any such person,
a “Constituent Person”), or an affiliate of a Constituent Person, to the extent
such Reorganization Event provides for different treatment of Common Stock held
by affiliates of the Company and non-affiliates, and (B) failed to exercise his
rights of election, if any, as to the kind or amount of such Reference Property
(provided that if the kind or amount of such Reference Property is not the same
for each share of Common Stock held by a Person (other than a Constituent Person
or an affiliate thereof) who has not exercised such rights of election
(“Non-Electing Share”), then for the purposes hereunder, the kind and amount of
Reference Property in respect of each Non-Electing Share shall be deemed to be
the weighted average of the kinds and amounts of Reference Property receivable
per share of Common Stock pursuant to such Reorganization Event in respect of
all Non-Electing Shares). On and after the effective time of a Reorganization
Event, each outstanding share of the Preferred Stock shall cease to be
outstanding, dividends on such share shall cease to accrue, and all rights of
the holder(s) of such share shall terminate with respect to such share, other
than the right to receive the kind and amount of Reference Property into which
such share of the Preferred Stock has been converted. Dividends—Paid-Through
Dividends    From, and including, the date of original issuance of the Preferred
Stock to, but excluding, the date on which all shares of Preferred Stock
underlying the Warrant Transaction have been issued and converted into shares of
Company’s common stock, the Company’s board of directors (or a duly authorized
committee thereof) may not declare or pay any dividend or make any distribution
(including, but not limited to, regular quarterly cash dividends) in respect of
the Company’s Common Stock, whether payable in cash, securities or any other
form of property or assets, unless the board of directors (or a duly authorized
committee thereof) declares and pays to the holders of the Preferred Stock then
outstanding, at the same time (irrespective of whether or not such time is a
Dividend Payment Date for the Preferred Stock) and on the same terms as holders
of the Company’s Common Stock, a dividend per share of outstanding Preferred
Stock then outstanding equal to the product of (i) any dividend or distribution,
as applicable, declared and paid or made in respect of each share of the
Company’s Common Stock and (ii) the then-current Conversion Rate of the
Preferred Stock. Dividends—Missed-Deadline Dividends    For each Dividend Period
for a share of Preferred Stock from, and including, the Dividend Period during
which the Approval Deadline occurs, or, if later, the Dividend Period commencing
on the issuance of such share, cumulative cash dividends will be payable on each

 

 

32



--------------------------------------------------------------------------------

   outstanding share of Preferred Stock, when, as and if declared by the
Company’s board of directors or any duly authorized committee thereof out of
assets legally available therefor, in an amount equal to the product of the
Conversion Rate, the Relevant Rate and the Average Stock Price (as defined
below) for such Dividend Period. Such cumulative cash dividends will compound on
each Dividend Payment Date from, and including, the Dividend Payment Date
corresponding to the first Dividend Period during which dividends accumulate
(i.e., no dividends will accrue on such cumulative cash dividends unless and
until the first Dividend Payment Date following the Approval Deadline has passed
without such cumulative cash dividends having been paid on such date). “Average
Stock Price” for any Dividend Period means the average of the last reported sale
prices of the Common Stock during the five trading day period ending on, and
including, the date that is one month immediately preceding the last day of such
Dividend Period (or, if such date is not a trading day, the immediately
succeeding date that is a trading day). For the avoidance of doubt, no dividends
shall accrue on any share of Preferred Stock prior to the issuance of such
share. Relevant Rate   

•         from, and including, June 1, 2012 to, and including, September 30,
2012, 10% per annum;

 

•         from, and including, October 1, 2012 to, and including, March 31,
2013, 12% per annum;

 

•         from, and including, April 1, 2013 to, and including, September 30,
2013, 14% per annum; and

 

•         thereafter, 16% per annum.

Ranking   

The Preferred Stock, with respect to dividend rights or rights upon the
Company’s liquidation, winding-up or dissolution, will rank:

 

•         senior to the Company’s Common Stock and to each other class of
capital stock or series of preferred stock established after the date of
original issuance of the Preferred Stock, the terms of which do not expressly
provide that such class or series ranks senior to or on a parity with the
Preferred Stock as to dividend rights and/or rights upon the Company’s
liquidation, dissolution or winding-up (which is referred to collectively as
“junior stock”);

 

 

33



--------------------------------------------------------------------------------

  

•         equally with each class of capital stock or series of preferred stock
established after the date of original issuance of the Preferred Stock, the
terms of which expressly provide that such class or series ranks equally with
the Preferred Stock as to dividend rights and/or rights upon the Company’s
liquidation, dissolution or winding-up, without regard to whether dividends
accrue cumulatively or non-cumulatively (which is referred to collectively as
“parity stock”);

 

•         junior to each class of capital stock or series of preferred stock
established after the date of original issuance of the Preferred Stock, the
terms of which expressly provide that such class or series ranks senior to the
Preferred Stock as to dividend rights and/or rights upon the Company’s
liquidation, dissolution or winding-up; and

 

•         junior to the Company’s and its subsidiaries’ existing and future
indebtedness (including, in the case of such subsidiaries, trade payables).

Dividend Stopper   

Subject to certain exceptions as set forth in the Certificate of Designations,
so long as any share of the Preferred Stock remains outstanding:

 

•         no dividend or distribution will be declared or paid on the Company’s
Common Stock or any other shares of junior stock (other than dividends payable
solely in shares of the Company’s Common Stock) or parity stock; and

 

•         no Common Stock, junior stock or parity stock will be, directly or
indirectly, purchased, redeemed or otherwise acquired for consideration by the
Company or any of its subsidiaries;

 

in each case, unless all accrued and unpaid dividends for all past Dividend
Periods for the Preferred Stock, including the latest completed Dividend Period
for the Preferred Stock (including, if applicable, dividends on such dividends),
on all outstanding shares of Preferred Stock have been or are contemporaneously
declared and paid in full (or have been declared and a sum sufficient for the
payment thereof has been set aside for the benefit of the holders of shares of
Preferred Stock on the applicable regular record date for the Preferred Stock).

Voting Rights    The holders of Preferred Stock shall not have any voting rights
except as set forth below or as otherwise from time to time required by law.   
Whenever, at any time or times, from and including the Approval Deadline,
dividends payable on the shares of Preferred Stock have not been paid for an
aggregate of six quarterly Dividend Periods or more, whether or not consecutive
(a “nonpayment”), the authorized number

 

 

34



--------------------------------------------------------------------------------

  

of directors on the Company’s board of directors will automatically be increased
by two and the holders of the Preferred Stock will have the right, with holders
of shares of any one or more other classes or series of outstanding parity stock
upon which like voting rights have been conferred and are exercisable at the
time, voting together as a class (and with voting rights allocated pro rata
based on the liquidation amount of each such class or series), to elect two
directors (collectively, the “preferred directors” and each, a “preferred
director”) to fill such newly created directorships at the Company’s next annual
meeting of stockholders (or at a special meeting called for that purpose prior
to such next annual meeting by the chairman of the board or chief executive
officer or holders of record of at least 10% of (i) the Preferred Stock or (ii)
any such class or series the Company’s capital stock entitled to vote for such
preferred directors) and at each subsequent annual meeting of the Company’s
stockholders until all accrued and unpaid dividends for all prior Dividend
Periods (including, if applicable, dividends on such dividends) have been paid
in full on the Preferred Stock, at which time such right will terminate, except
as otherwise provided in the Certificate of Designations or expressly provided
by law, subject to revesting in the event of each and every nonpayment; provided
that it will be a qualification for election for any preferred director that the
election of such preferred director will not cause the Company to violate any
corporate governance requirements of any securities exchange or other trading
facility on which the Company’s securities may then be listed or traded that
listed or traded companies must have a majority of independent directors.

 

So long as any shares of Preferred Stock are outstanding, in addition to any
other vote or consent of stockholders required by law or by the Restated
Certificate of Incorporation, the vote or consent of the holders of at least
66 2/3 of the outstanding shares of Preferred Stock at the time outstanding and
entitled to vote thereon, given in person or by proxy, either in writing without
a meeting or by vote at any meeting called for the purpose, shall be necessary
for effecting or validating:

 

•         any amendment, alteration or repeal of any provision of the Restated
Certificate of Incorporation so as to increase the number of authorized shares
of Preferred Stock or materially and adversely affect the special rights,
preferences, privileges or voting powers of the Preferred Stock, taken as a
whole; or

 

 

35



--------------------------------------------------------------------------------

  

•         any consummation of a binding share exchange or reclassification
involving the Preferred Stock, or of a merger or consolidation of the Company
with another corporation or other entity, unless in each case either (A) such
binding share exchange or reclassification constitutes a Reorganization Event
and the Corporation complies with the provisions described opposite the heading
“Conversion Upon Reorganization Event” above with respect to such Reorganization
Event; or (B) the shares of Preferred Stock remain outstanding and have such
rights, preferences, privileges and voting powers, and limitations and
restrictions thereof, taken as a whole, as are not materially less favorable to
the holders thereof than the rights, preferences, privileges and voting powers,
and limitations and restrictions thereof, of the Preferred Stock immediately
prior to such consummation, taken as a whole;

 

provided, however, that for purposes of the above, any increase in the amount of
the authorized or issued Preferred Stock or other authorized preferred stock, or
the creation and issuance, or an increase in the authorized or issued amount, of
any other series of preferred stock or other stock of the Company ranking senior
to, equally with and/or junior to the Preferred Stock with respect to the
payment of dividends (whether such dividends are cumulative or non-cumulative)
and/or the distribution of assets upon liquidation, dissolution or winding up of
the Company will not be deemed to materially and adversely affect the special
rights, preferences, privileges or voting powers of the Preferred Stock, taken
as a whole.

 

In addition, so long as any shares of Preferred Stock are outstanding, in
addition to any other vote or consent of stockholders required by law or by the
Restated Certificate of Incorporation, the vote or consent of the holders of at
a majority of the shares of Preferred Stock then outstanding, given in person or
by proxy, either in writing without a meeting or by vote at any meeting called
for the purpose, shall be necessary for effecting a publicly announced tender
offer by the Company of shares of Common Stock; provided, however, that such
vote or consent shall not be required if the Company grants holders of Preferred
Stock the right to participate, based on the number of shares of Common Stock
into which such Preferred Stock is convertible, in such tender offer on the same
terms and conditions as holders of Common Stock.

Liquidation Preference    In the event of the Company’s liquidation, dissolution
or winding-up of its affairs, whether voluntary or involuntary, each holder of
Preferred Stock will be entitled to receive for each share of Preferred Stock,
out

 

 

36



--------------------------------------------------------------------------------

  

of the Company’s assets or proceeds thereof (whether capital or surplus)
available for distribution to its stockholders, subject to the rights of any of
its creditors, before any payment or distribution of such assets or proceeds is
made to or set aside for the holders of the Company’s Common Stock and any other
junior stock, payment in full in an amount equal to the sum of (a) the
Liquidation Amount per share of Preferred Stock and (b) an amount equal to any
accrued and unpaid dividends (including, if applicable, dividends on such
amount) on each share of Preferred Stock, whether or not declared, from the
relevant date of issuance to the date fixed for liquidation, dissolution or
winding-up (such amounts collectively, the “liquidation preference”).

 

If in any distribution described in the immediately preceding paragraph the
Company’s assets or proceeds thereof are not sufficient to pay in full the
amounts payable with respect to all outstanding shares of Preferred Stock and
the corresponding amounts payable with respect of any other stock of the
Company’s ranking equally with the Preferred Stock as to such distribution,
holders of Preferred Stock and the holders of such other stock will share
ratably in any such distribution in proportion to the full accrued and unpaid
respective distributions to which they are entitled.

 

If the liquidation preference has been paid in full to all holders of Preferred
Stock and the corresponding amounts payable with respect to any other stock of
the Company ranking equally with the Preferred Stock as to such distribution
have been paid in full, the holders of the Company’s other stock will be
entitled to receive all of the Company’s remaining assets (or proceeds thereof)
according to their respective rights and preferences; provided that if the
amount of such assets or proceeds to be distributed with respect to a number of
shares of the Company’s Common Stock equal to the then-current Conversion Rate
(the “as-converted liquidation amount”) exceeds the liquidation preference per
share of Preferred Stock, then holders of Preferred Stock will be entitled to
receive, for each share of Preferred Stock, an additional amount (the
“liquidation participation amount”) out of such assets or proceeds such that the
as-converted liquidation amount equals the sum of the liquidation preference,
plus the liquidation participation amount, such that the holders of Preferred
Stock receive the same amount on an as-converted basis as the holders of a
number of shares of the Company’s Common Stock equal to the then-current
Conversion Rate.

 

 

37



--------------------------------------------------------------------------------

Transferability; Right to Designate   

Each share of Preferred Stock will be fully transferable to qualified
institutional buyers at the option of the holder thereof, without the Company’s
consent.

 

In addition, notwithstanding any other provision in the Certificate of
Designation to the contrary requiring or allowing a holder of Preferred Stock to
purchase, sell, receive or deliver any shares of Preferred Stock or other
securities to or from the Company, such holder may designate any of its
affiliates to purchase, sell, receive or deliver such shares or other securities
and otherwise to perform holder’s obligations under the Certificate of
Designations and any such designee may assume such obligations. Such holder
shall be discharged of its obligations to the Company to the extent of any such
performance.

Registration/Private Placement Procedures    The Certificate of Designations
will contain provisions substantially similar to the registration and private
placement provisions set forth in Section 9(k) of the Confirmation if, in the
reasonable opinion of any holder of Preferred Stock, following any delivery of
shares of Preferred Stock, such shares would be in the hands of such holder
subject to any applicable restrictions with respect to any registration or
qualification requirement or prospectus delivery requirement for such shares
pursuant to any applicable federal or state securities law (including, without
limitation, any such requirement arising under Section 5 of the Securities Act
of 1933, as amended (the “Securities Act”), as a result of such shares being
“restricted securities”, as such term is defined in Rule 144 under the
Securities Act, or as a result of the sale of such shares or being subject to
paragraph (c) of Rule 145 under the Securities Act). Redemption    The Preferred
Stock is not redeemable at the Company’s option at any time. Repurchase    The
Preferred Stock is not subject to repurchase at the option of holders at any
time. Preemptive Rights    The holders of the Preferred Stock do not have any
preemptive rights. Listing    The Preferred Stock will not be listed on any
securities exchange or any automated dealer quotation system. Transfer Agent,
Etc.    The transfer agent, registrar, paying agent and the conversion agent for
the Preferred Stock will be Computershare Trust Company, N.A.

[Remainder of Page Intentionally Left Blank]

 

 

38